PER CURIAM:
Jimmie L. Reaves appeals the district court’s dismissal without prejudice of his civil action alleging employment discrimination under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2000e-17 (2000). In his informal brief on appeal, Reaves failed to address the district court’s dismissal of his action on jurisdictional grounds. Accordingly, Reaves has waived appellate review of the district court’s order. See 4th Cir. R. 34(b); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999). Accordingly, we affirm the district court’s ruling. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.